In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 15-3077
BRUCE GILES,
                                                  Plaintiff-Appellant,
                                 v.

SALVADOR A. GODINEZ, Acting Director, et al.,
                                       Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
                    Southern District of Illinois.
            No. 3:12-cv-00965 — J. Phil Gilbert, Judge.
                     ____________________

  ARGUED NOVEMBER 8, 2018 — DECIDED JANUARY 29, 2019
               ____________________

   Before FLAUM, MANION, and ST. EVE, Circuit Judges.
    MANION, Circuit Judge. Bruce Giles is a prisoner in the cus-
tody of the Illinois Department of Corrections (the “Depart-
ment”) who suﬀers from schizoaﬀective disorder. Giles filed
this action pro se under 42 U.S.C. § 1983 against several De-
partment oﬃcials. He alleges the defendants violated his
rights under the Eighth Amendment by being deliberately in-
diﬀerent to his serious medical needs, subjecting him to un-
constitutional conditions of confinement, and failing to
2                                                          No. 15-3077

protect him from other inmates. The district court granted
summary judgment to the defendants and Giles now appeals.
The district court’s conclusion was based largely on its hold-
ing that Giles could not establish the subjective elements of
his claims because the defendants, who are all non-medical
oﬃcials, appropriately relied on the judgment of medical pro-
fessionals. Because we agree Giles cannot establish the de-
fendants possessed a suﬃciently culpable state of mind, we
aﬃrm.
                             I. Background
    A. Factual Background
    At all times relevant to this appeal, Giles was in the cus-
tody of the Department and housed in five diﬀerent correc-
tional facilities: Dixon Correctional Center (“Dixon”), Illinois
River Correctional Center (“Illinois River”), Stateville Correc-
tional Center (“Stateville”), Pontiac Correctional Center
(“Pontiac”), and Lawrence Correctional Center (“Lawrence”).
He suﬀers from schizoaﬀective disorder. His symptoms in-
clude anxiety, depression, auditory hallucinations, and sui-
cidal ideation. He attempted suicide at least three times while
in the Department’s custody. He has at various times been
prescribed psychotropic medications that help him cope with
these symptoms but do not eliminate them entirely.
    Giles’s claims arise out of the medical treatment he re-
ceived and the conditions of his confinement at multiple cor-
rectional facilities over a two-year period. Most of his com-
plaints relate specifically to his placement in segregation.1 The

    1 Although Giles’s placement in segregation is at the core of his com-
plaint, the exact duration of his periods in segregation and the nature of
segregation placement at each facility are not clear from the record or
No. 15-3077                                                                  3

following timeline of events is compiled from Giles’s allega-
tions, his medical records, and his deposition testimony.
    From late June 2010 until September 2010, Giles was
housed at Dixon, where he alleges he had daily access to men-
tal health professionals and the opportunity to participate in
therapeutic programs.2 On September 22, 2010, Giles was
transferred from Dixon to Illinois River. According to the
health status transfer summary prepared by an oﬃcial at
Dixon at the time of Giles’s transfer, Giles’s prescription for
psychotropic medications (Prozac and Depakote) had been
discontinued on July 23, 2010, about two months before he left
Dixon.
    Giles was examined by a nurse at Illinois River on October
3, 2010, at which point he requested to see a psychologist be-
cause he wanted to get back on his medications. The nurse
noted he was “upset that [he] cannot see psych today.” Three
days later, on October 6, Giles was transferred to Stateville
due to an unrelated legal proceeding. On October 9, while
Giles was at Stateville, a psychiatrist again prescribed Prozac
and Depakote, less than a week after he requested the return
to medication.




Giles’s allegations. As best as can be discerned, Giles was placed in segre-
gation during two separate periods and at three different facilities: first, at
Illinois River and Pontiac from March 2011 to approximately July 2011 (he
was transferred to Pontiac in April), and second, at Lawrence from Febru-
ary 2012 until approximately November 2012.
    2 Giles acknowledged in his deposition that he did not avail himself
of these programs, however, until he returned to Dixon after filing this
suit.
4                                                 No. 15-3077

    Giles was sent back to Illinois River on November 10, 2010.
This time, his transfer summary failed to include the fact that
he was receiving psychotropic medications, resulting in a
lapse of medication. Giles was examined by a mental health
counselor on November 22 and then by a psychiatrist on No-
vember 25. The psychiatrist again prescribed Prozac and De-
pakote and requested Giles’s medical records from Stateville.
Giles was examined by a medical health counselor on Decem-
ber 8. On December 12, a psychiatrist reviewed Giles’s medi-
cal records from Stateville and noticed Giles had received Pro-
lixin while there and his symptoms had improved, so Giles
was placed back on Prolixin.
   Giles was examined by a mental health counselor on ten
diﬀerent occasions from December 2010 until April 2011. He
was also examined by a psychiatrist and attended group ther-
apy sessions multiple times in January until he stopped show-
ing up for the sessions in February.
    Giles complained to a mental health counselor in March
2011 that he was not doing well and that he had not received
his Prolixin medication for two days. The counselor wrote in
his report that he addressed the medication issue with the
prison pharmacy. Around this time, Giles had an altercation
with another inmate at Illinois River. According to Giles’s
deposition testimony, the incident occurred when he was
talking to himself and another inmate approached him, told
him to shut up, and spit in his face. Giles pushed the inmate
away. He claims the reason he was talking to himself was be-
cause he had not received his Prolixin medication, which
helps control the voices in his head.
   Because of the altercation, Giles was placed in segregation.
According to Giles, while in segregation “you’re just thrown
No. 15-3077                                                    5

in a cell all day with other inmates that are violent, that don’t
care about you.” He claims he was subjected to violence from
other inmates in segregation but that he never reported this
to prison oﬃcials. He testified inmates in segregation were
given yard time, but that he sometimes chose not to go be-
cause he did not feel safe in the yard, claiming “that is where
usually everybody fights.”
    After being placed in segregation in March 2011, Giles at-
tempted suicide by cutting his wrists on his bed frame. His
testimony indicates his cousin had passed away around this
time and that his cellmate would not let him sleep at night.
He also testified his symptoms were “just getting so bad,” par-
ticularly the voices in his head, even though he acknowledges
he was receiving his medications at this time. The stress from
these combined factors led to his suicide attempt. Giles’s cell-
mate notified the prison staﬀ and Giles was rescued. After
this, he was placed on suicide watch and was examined by
mental health professionals.
   Giles was examined by a mental health counselor on
April 1 and April 8, 2011. The counselor noted there was “po-
tential for exaggeration of symptoms” and that Giles was “co-
herent” with “no overt distress.”
    Giles was again transferred from Illinois River on April 13,
2011, this time to Pontiac. He remained in segregation at Pon-
tiac. While at Pontiac, Giles alleges he received medication
and one-on-one therapy, to “try to give [him] a little hope.”
He felt this treatment was insuﬃcient. He alleges he was not
given his medications “about twice.” A psychiatrist discontin-
ued Giles’s existing prescriptions and prescribed new psycho-
tropic medications on April 26. Three days later, Giles was
again examined by a psychiatrist who noted “there is nothing
6                                                   No. 15-3077

to contraindicate continued segregation placement at this
time.”
    Giles received an extended interview with a psychiatrist
on May 24, 2011. During this session, Giles stated he was
“fine, except that [he had] not been getting [his] Prolixin.” The
psychiatrist noted Giles’s mood was good; he was awake,
alert, and oriented; he displayed “[n]o acute distress/agita-
tion”; his speech was “fluent and coherent”; and his
“thoughts were organized.” Giles denied having any suicidal
or homicidal thoughts. Besides claiming he had not been re-
ceiving Prolixin, “[h]e made no mention of any other serious
concerns.” Giles was still in segregation at this time.
    Giles was scheduled for another psychiatric appointment
on July 5, 2011, which he did not attend, opting to go to the
prison yard instead. He was evaluated by a mental health pro-
fessional on July 29, who again noted “there is nothing to con-
traindicate continued segregation placement at this time.” As
best as can be discerned from the record, Giles was removed
from segregation sometime during July 2011.
    Giles was transferred to Lawrence in early September
2011. He was examined by mental health professionals three
times in September, four times in October, twice in Novem-
ber, twice in December, and three times in February 2012. Af-
ter one of the October examinations, the mental health profes-
sional determined Giles was having issues with his cellmate
and his cell assignment was exacerbating his symptoms. As a
result, Giles was assigned a new cell and cellmate the next
day. Notes from his examination the following week indicate
“notable improvement.”
No. 15-3077                                                    7

    In February 2012, Giles was involved in another alterca-
tion with an inmate, which formed the basis of his original
failure-to-protect claim. This altercation occurred when he ac-
cidentally bumped into the other inmate in the mess hall
while talking to himself. The other inmate assumed Giles was
talking to him and struck him in retaliation. Giles was ren-
dered unconscious by the attack. Giles testified in his deposi-
tion he had never had trouble with this inmate before and
never told the facility staﬀ he felt he was in danger, but that
“it happened because of my symptoms. I was there, and [the
other inmate] just happened to be aggressive.” During the in-
vestigation of the altercation, when he was asked (apparently
by prison oﬃcials) if he was “guilty,” Giles alleges he simply
responded he was. As a result, both Giles and the other inmate
were placed in segregation. Giles apparently stayed in segre-
gation from February until November 2012.
   Giles was examined by mental health professionals nine
more times during the period spanning from March to July
2012. During this time, he expressed his unhappiness at Law-
rence, his unhappiness with being in segregation, and the
anxiety he felt regarding the possibility of future altercations.
Giles reported diﬃculties with cellmates and frequently re-
quested reassignment. The mental health professionals noted
Giles lacked focus during treatment sessions and often did
not complete assigned therapy homework.
    Throughout the two years at issue, Giles filed at least nine-
teen grievances. His complaints related to insuﬃcient medical
treatment, delays or interruptions in receiving medication,
unconstitutional conditions of confinement, lack of adequate
suicide prevention, vermin infestations, his unhappiness in
segregation, and other issues. He alleges all these grievances
8                                                  No. 15-3077

were either ignored outright or, if reviewed, his concerns
were not addressed. He testified in his deposition, however,
that he did not know whether the grievances were reviewed
or investigated. We know from the record that at least three
of these grievances (filed in March 2012, April 2012, and July
2012) were subjected to “Emergency Review” by Marc Hodge
(the warden at Lawrence). The record also includes responses
to many of Giles’s appeals of his grievances alleging that he
was not receiving his medication, that segregation placement
was not conducive to his mental health, and that the facilities
lacked proper mental health programs. These appeals were
all denied, as the Department’s Administrative Review Board
(the “ARB”) determined, “[b]ased on a total review of all
available information,” that the complaints were without
merit.
   Giles was eventually transferred back to Dixon in early
2014.
    B. District Court Proceedings
    Giles filed this suit pro se on September 4, 2012. He named
several defendants, nine of which remain in the case at this
stage: S.A. Godinez (the Department’s acting director during
the relevant time period), Richard Birkey (the warden at Illi-
nois River), Leonta Jackson (the assistant warden at Illinois
River), Ron Zessin (the clinical services supervisor at Illinois
River), Randy Pfister (the warden at Pontiac), Michael Lemke
(the assistant warden at Pontiac), Marc Hodge (the warden at
Lawrence), Mark Storm (the assistant warden at Lawrence),
and Randy Stevenson (the clinical services supervisor at
No. 15-3077                                                            9

Lawrence).3 Giles asserted three claims under the Eighth
Amendment, seeking to hold the defendants liable for these
alleged constitutional violations pursuant to 42 U.S.C. § 1983.
First, he asserted a claim of deliberate indiﬀerence to serious
medical needs based on his allegations of inadequate treat-
ment and delays in providing medication at Illinois River,
Pontiac, and Lawrence. Second, he asserted a conditions-of-
confinement claim based on his allegations of vermin infesta-
tions and unsanitary conditions while in segregation at Pon-
tiac and Lawrence. Third, he asserted a failure-to-protect
claim based on the February 2012 altercation.
    The case was referred to a U.S. magistrate judge in late
2012, with Giles’s consent. The defendants moved for sum-
mary judgment in June 2014. The magistrate judge issued a
Report & Recommendation (R&R) and recommended grant-
ing summary judgment on the ground that Giles failed to
show deliberate indiﬀerence. After a de novo review of the
R&R and Giles’s objections thereto, the district court adopted
the R&R in its entirety and granted summary judgment to the
defendants.
    Throughout the district court proceedings, Giles filed mul-
tiple motions to appoint counsel. He first filed such a motion
on September 4, 2012. The magistrate judge denied the motion
because Giles had not demonstrated that he had attempted to
find counsel on his own. On December 17, Giles filed a motion
to reconsider his motion to appoint counsel after attempting
unsuccessfully to find an attorney. The magistrate judge again
denied the motion, holding that the issues in the case were not


    3 Five other defendants, also Department officials, were dismissed by
the district court in November 2012.
10                                                  No. 15-3077

factually complex because discovery had been limited at that
time to only the issue of exhaustion of administrative reme-
dies. The court held that Giles was competent to litigate on his
own at that stage. Giles filed another motion to appoint coun-
sel on July 2, 2013. The court reaﬃrmed its previous decision
that Giles appeared competent to litigate the case at the cur-
rent stage and stated that the issue of appointing counsel
would not be reconsidered until after the resolution of the ad-
ministrative remedies issue.
    In August 2013, after the defendants’ deadline to raise a
failure to exhaust administrative remedies defense had ex-
pired, Giles once again moved the court to appoint counsel
for him. The magistrate judge construed the motion as a mo-
tion for recruitment of counsel and granted it, noting that the
court has no authority to appoint counsel in § 1983 cases but
can seek to recruit a volunteer attorney. See Navejar v. Iyiola,
718 F.3d 692, 696 (7th Cir. 2013). The district court circulated
a request for representation to the court’s list of “approxi-
mately 50 licensed and registered attorneys that have indi-
cated an interest in representing indigent litigants in this dis-
trict.” However, no attorneys were willing and available to
represent Giles immediately.
    Giles moved in February 2014 for additional time to seek
counsel. Giles argued he needed legal assistance to “prepare
documents, for dispositive motions, and discovery.” The
magistrate judge denied the motion because Giles had not
specified a deadline for the extension request, but he stated he
would continue to seek a volunteer to represent Giles. Giles
filed another motion to recruit counsel in May 2014. The mag-
istrate judge denied the motion as moot, having already
granted the earlier motion to recruit, but once again solicited
No. 15-3077                                                     11

volunteers from the pro bono list. Giles moved for recruit-
ment of counsel again in August 2014 while summary judg-
ment was pending. The magistrate judge again explained that
the motion to recruit counsel had previously been granted
and that the court had done all it could to solicit a volunteer.
Giles’s case was published to the list of volunteers a third
time. The magistrate judge encouraged Giles to continue liti-
gating the case to the best of his ability. Finally, Giles filed a
motion to appoint counsel once again in December 2014,
which the district court denied as moot in January 2015, stat-
ing that it had already granted Giles’s motion to recruit and
that Giles would be notified if an attorney volunteered to take
the case.
   Giles also moved multiple times, beginning on October 16,
2014, to appoint an expert. The magistrate judge denied these
motions, stating “[t]he discovery period is closed, but the
plaintiﬀ may later seek to appoint an expert for trial if the [de-
fendants’] motion for summary judgment is denied.”
   Giles now appeals the district court’s grant of summary
judgment on his claim for deliberate indiﬀerence to serious
medical needs and his conditions-of-confinement claim, as
well as the district court’s actions regarding his motions to re-
cruit counsel and appoint an expert.
                           II. Discussion
    We review the district court’s grant of summary judgment
de novo. Knopick v. Jayco, Inc., 895 F.3d 525, 528 (7th Cir. 2018).
A district court properly grants summary judgment where
there is no genuine dispute as to any material fact and the
moving party is entitled to judgment as a matter of law. FED.
R. CIV. P. 56(a); Valenti v. Lawson, 889 F.3d 427, 429 (7th Cir.
12                                                  No. 15-3077

2018). All justifiable inferences are drawn in favor of the non-
moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255
(1986). The non-movant must, however, present specific facts
establishing a material issue for trial, and any inferences must
rely on more than mere speculation or conjecture. Aguilar v.
Gaston-Camara, 861 F.3d 626, 630–31 (7th Cir. 2017).
    The Eighth Amendment, applicable to the States through
the Fourteenth Amendment, prohibits the infliction of “cruel
and unusual punishments.” U.S. CONST. amend. VIII; Estelle v.
Gamble, 429 U.S. 97, 101 (1976). The Supreme Court has inter-
preted the Eighth Amendment to prohibit any punishments
“which, although not physically barbarous, ‘involve the un-
necessary and wanton infliction of pain.’” Rhodes v. Chapman,
452 U.S. 337, 346 (1981) (quoting Gregg v. Georgia, 428 U.S. 153,
173 (1976)). Thus, the Eighth Amendment gives rise to consti-
tutional claims by inmates alleging that the conditions of their
confinement violate this prohibition by imposing “the wanton
and unnecessary infliction of pain.” See Rhodes, 452 U.S. at 347.
The Supreme Court has further established that prison oﬃ-
cials impose wanton and unnecessary infliction of pain when
they are deliberately indiﬀerent to an inmate’s serious medi-
cal needs. Estelle, 429 U.S. at 104. Giles here appeals summary
judgment on both a claim of deliberate indiﬀerence to his se-
rious medical needs as well as a conditions-of-confinement
claim. We discuss each in turn.
     A. Deliberate Indiﬀerence to Serious Medical Needs
   To establish an Eighth Amendment claim for deliberate in-
diﬀerence to serious medical needs, the plaintiﬀ must show
two elements: one objective and one subjective. Whiting v.
Wexford Health Sources, Inc., 839 F.3d 658, 662 (7th Cir. 2016).
“[T]he plaintiﬀ must prove that he suﬀered from ‘(1) an
No. 15-3077                                                    13

objectively serious medical condition to which (2) a state oﬃ-
cial was deliberately, that is subjectively, indiﬀerent.’” Id.
(quoting Duckworth v. Ahmad, 532 F.3d 675, 679 (7th Cir.
2008)). “[D]eliberate means more than negligent,” though
“something less than purposeful.” Duckworth, 532 F.3d at 679.
We have described this subjective element as “’a suﬃciently
culpable state of mind,’ something akin to recklessness.”
Arnett v. Webster, 658 F.3d 742, 751 (7th Cir. 2011) (quoting
Johnson v. Snyder, 444 F.3d 579, 585 (7th Cir. 2006), overruled on
other grounds by Hill v. Tangherlini, 724 F.3d 965, 967 n.1 (7th
Cir. 2013)). Although the inmate must demonstrate deliberate
indiﬀerence, he “is not required to show that he was literally
ignored.” Greeno v. Daley, 414 F.3d 645, 653 (7th Cir. 2005)
(quoting Sherrod v. Lingle, 223 F.3d 605, 611 (7th Cir. 2000)).
    Regarding the objective element of his claim, Giles has
clearly met his burden. His schizoaﬀective disorder diagno-
sis, his symptoms, and his multiple prescriptions for psycho-
tropic medications firmly establish that he suﬀered from an
objectively serious medical condition. See id. (“A serious med-
ical condition is one that has been diagnosed by a physician
as mandating treatment or one that is so obvious that even a
lay person would perceive the need for a doctor’s attention.”).
Giles’s claim hinges, therefore, on whether he has shown the
defendants possessed the “suﬃciently culpable state of
mind” necessary to establish the subjective element of delib-
erate indiﬀerence. The district court held that Giles failed to
meet this burden. We agree.
   Giles cannot establish the subjective element of his claim
because the defendants are all non-medical oﬃcials who rea-
sonably relied on the judgment of medical professionals. We
have long recognized that the division of labor within a prison
14                                                  No. 15-3077

necessitates that non-medical oﬃcials may reasonably defer
to the judgment of medical professionals regarding inmate
treatment. “If a prisoner is under the care of medical experts
… a non-medical prison oﬃcial will generally be justified in
believing that the prisoner is in capable hands.” Id. at 656
(quoting Spruill v. Gillis, 372 F.3d 218, 236 (3d Cir. 2004)). As
the Third Circuit has held, “absent a reason to believe (or ac-
tual knowledge) that prison doctors or their assistants are
mistreating (or not treating) a prisoner, a non-medical prison
oﬃcial … will not be chargeable with the Eighth Amendment
scienter requirement of deliberate indiﬀerence.” Spruill, 372
F.3d at 236.
    In Hayes v. Snyder, 546 F.3d 516, 527–28 (7th Cir. 2008), we
aﬃrmed summary judgment for non-medical prison oﬃcials
who relied on the professional judgment of prison medical
staﬀ. Like Giles, the inmate in Hayes sent several letters and
filed multiple grievances alleging he was receiving inade-
quate treatment for his objectively serious medical condition.
Id. at 526. Although the non-medical oﬃcials did not ignore
the inmate’s grievances entirely, they did not investigate fur-
ther than the medical staﬀ’s reports and summaries, and oth-
erwise simply referred the complaints to the medical staﬀ. Id.
at 527. We held that the non-medical oﬃcials did not have
“any duty to do more than they did, in light of their
knowledge of the situation.” Id. They “were entitled to rely on
the professional judgment of medical prison oﬃcials” and
“nothing in [the medical] reports made it obvious that [the in-
mate] might not be receiving adequate care.” Id. at 527–28.
   A review of the record demonstrates that throughout his
various stints at Illinois River, Stateville, Pontiac, and Law-
rence, Giles was receiving regular medical attention from
No. 15-3077                                                   15

psychologists, psychiatrists, and mental health professionals.
Although the record does not contain detailed information
about what the grievance procedures were at each facility, it
does contain evidence that several of his grievances were sub-
jected to emergency review. Furthermore, Giles’s appeals
were reviewed by the ARB, which found his complaints to be
without merit upon investigation. Giles has not presented ev-
idence that his grievances were ignored or mishandled. Nor
was there an indication from his medical records that he was
not receiving adequate care. In short, the non-medical oﬃcials
relied on the medical professionals to provide proper treat-
ment, and there was nothing to give notice to the oﬃcials of a
need to intervene.
    Giles asserts the defendants were deliberately indiﬀerent
by allowing him to “go on and oﬀ of his medication many
times” despite knowing his health condition required contin-
uous treatment. However, the record does not support this as-
sertion. Giles’s medications were discontinued in July 2010
while still at Dixon pursuant to a decision made by medical
professionals. Several weeks later, after being transferred first
to Illinois River and then to Stateville, Giles was placed back
on medications soon after he requested them. Although there
were other brief delays in his receipt of medication, when he
brought these to the medical professionals’ attention his con-
cerns were addressed, or else it was determined after a review
of all available information that he was properly receiving his
medication as prescribed. Even during one of the periods
where Giles alleged he was not receiving his medication, a
psychiatrist reported after an extended interview that Giles’s
demeanor was good, he was coherent and alert, and he dis-
played no acute distress or agitation. Such reports from the
medical professionals charged with Giles’s care defy the
16                                                         No. 15-3077

conclusion that the non-medical defendants knew of and dis-
regarded an excessive risk to Giles’s health and safety.
    The most serious lapse in treatment was the two-week pe-
riod in November 2010 when he was transferred back to Illi-
nois River from Stateville. This lapse was caused by a failure
to include his current prescriptions on his transfer summary.
While this was certainly a concerning oversight, it does not
meet the standard of deliberate indiﬀerence: a knowing dis-
regard of an excessive risk to Giles’s health and safety. As we
have noted before, “deliberate means more than negligent.”
Duckworth, 532 F.3d at 679. Giles’s medication was re-pre-
scribed as soon as he was examined by a psychologist at Illi-
nois River, who requested and reviewed Giles’s medical rec-
ords from Stateville.
   No reasonable jury could find that the defendants knew of
and disregarded an excessive risk to Giles’s health and safety,
and thus summary judgment on this claim was appropriate.
     B. Conditions of Confinement
   Giles also appeals the grant of summary judgment on his
conditions-of-confinement claim. Although the complaint fo-
cused on specific conditions to which Giles was subjected
while in segregation (such as vermin infestations, filthiness,
and lengthy periods of isolation), on appeal Giles has re-
framed the violation as being the combined eﬀect that these
conditions had on his mental health.4 He asserts his place-
ment in segregation subjected him to conditions which exac-
erbated his symptoms, or which were more diﬃcult for him

     4 Giles’s counsel explained at oral argument “what’s happening to his

mental health while he’s in segregation is the conditions of confinement
violation.”
No. 15-3077                                                   17

to cope with due to his symptoms. He argues that even
though segregation placement and the conditions of his con-
finement may not have been cruel and unusual in the case of
an ordinary inmate, they amounted to cruel and unusual
treatment in his case given their combined eﬀect on his illness.
    The Eighth Amendment prohibits the States from subject-
ing prisoners to conditions of confinement amounting to cruel
and unusual punishment. Rhodes, 452 U.S. at 345–47. Accord-
ing to the Supreme Court, however, “extreme deprivations
are required to make out a conditions-of-confinement claim.”
Hudson v. McMillian, 503 U.S. 1, 9 (1992). Whether conditions
of confinement are cruel and unusual must be judged in ac-
cordance with contemporary standards of decency. Id. at 8;
Rhodes, 452 U.S. at 346. If under contemporary standards the
conditions cannot be said to be cruel and unusual, then they
are not unconstitutional, and “[t]o the extent that such condi-
tions are restrictive and even harsh, they are part of the pen-
alty that criminal oﬀenders pay for their oﬀenses against so-
ciety.” Rhodes, 452 U.S. at 347.
    As with a claim for deliberate indiﬀerence to serious med-
ical needs, a conditions-of-confinement claim includes an ob-
jective and a subjective component. Isby v. Brown, 856 F.3d
508, 521 (7th Cir. 2017). The plaintiﬀ must first establish “an
objective showing that the conditions are suﬃciently seri-
ous—i.e., that they deny the inmate ‘the minimal civilized
measure of life’s necessities,’ creating an excessive risk to the
inmate’s health and safety.” Id. (quoting Rhodes, 452 U.S. at
347) (internal citations omitted). The plaintiﬀ must next estab-
lish “a subjective showing of a defendant’s culpable state of
mind.” Id. Once again, the state of mind necessary to establish
liability is deliberate indiﬀerence to the inmate’s health or
18                                                   No. 15-3077

safety. Estate of Novack ex rel. Turbin v. Cty. of Wood, 226 F.3d
525, 529 (7th Cir. 2000).
    Giles attempts to satisfy the objective element by arguing
that placing a mentally ill inmate in segregation—under con-
ditions that exacerbate his symptoms or with which he has
diﬃculty coping due to his symptoms—is an objectively seri-
ous condition creating an excessive risk to his health and
safety. We have indeed recognized that prolonged segregated
confinement may constitute an Eighth Amendment violation
in some instances. See Isby, 856 F.3d at 521 (quoting Rice ex rel.
Rice v. Corr. Med. Servs., 675 F.3d 650, 666 (7th Cir. 2012)). We
have also held that the aggregate eﬀect of a multitude of indi-
vidual conditions may constitute a violation even if each in-
dividual condition could not establish a violation standing on
its own. Id. at 522. However, this only occurs when the condi-
tions “have a mutually enforcing eﬀect that produces the dep-
rivation of a single, identifiable human need such as food,
warmth, or exercise.” Id. (quoting Wilson v. Seiter, 501 U.S. 294,
304 (1991)). The core issue is whether the conditions deprived
the plaintiﬀ of a “minimal civilized measure of life’s necessi-
ties.” Rice, 675 F.3d at 664–65.
    While we do not deny that Giles experienced harsh condi-
tions in segregation, the record does not support a finding
that he was deprived of the minimal civilized measure of life’s
necessities, even considering the eﬀects on his mental condi-
tion. He was regularly evaluated by mental health profession-
als at all facilities, and they repeatedly determined that his
condition did not contraindicate continued segregation. And
on the occasion in November 2011 when a mental health pro-
fessional determined that his mental condition was being ex-
acerbated by his cell assignment, he was reassigned and
No. 15-3077                                                   19

moved the next day, checked on less than a week later, and
was found to have notably improved. Giles has therefore not
established the objective element of his claim.
    Even if Giles could establish an objectively serious condi-
tion, he ultimately fails to establish the necessary subjective
component of his claim: the defendants’ culpable state of
mind. Once again, the defendants relied on the judgment of
the medical professionals into whose care Giles was en-
trusted. No reasonable jury could find that the defendants
consciously disregarded an excessive risk to Giles’s health by
keeping him in segregation when the mental health profes-
sionals continually reported it was appropriate to do so.
    Since Giles failed to establish both the objective and sub-
jective elements of his claim, summary judgment in favor of
the defendants was proper.
   C. Motions to Recruit Counsel and Appoint Expert
    The final issue on appeal concerns the district court’s han-
dling of Giles’s motions to appoint or recruit counsel and to
appoint an expert. We review the district court’s decisions on
these motions for abuse of discretion. Pruitt v. Mote, 503 F.3d
647, 649, 658 (7th Cir. 2007) (en banc) (reviewing a decision on
a motion to recruit counsel for abuse of discretion); Ledford v.
Sullivan, 105 F.3d 354, 358 (7th Cir. 1997) (holding that a deci-
sion on a motion for appointment of an expert witness is re-
viewed for abuse of discretion). In reviewing for abuse of dis-
cretion, we do not substitute our own judgment for the dis-
trict court’s; rather, the “decision must strike us as fundamen-
tally wrong for an abuse of discretion to occur.” Ladien v.
Astrachan, 128 F.3d 1051, 1056 (7th Cir. 1997).
20                                                    No. 15-3077

    We note at the outset of our discussion that “[t]here is no
right to court-appointed counsel in federal civil litigation.”
Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014). However,
the district court does have the discretion to recruit a volun-
teer to represent a plaintiﬀ who cannot otherwise aﬀord coun-
sel. Navejar, 718 F.3d at 696. The court “must rely on the gen-
erosity of lawyers to volunteer their time and skill on behalf
of indigent civil parties.” Wilborn v. Ealey, 881 F.3d 998, 1008
(7th Cir. 2018).
    Evaluating whether to recruit counsel involves a two-step
process. First, the court must determine if the plaintiﬀ made
a reasonable attempt to secure counsel on his own. Navejar,
718 F.3d at 696. Next, the court must examine “whether the
diﬃculty of the case—factually and legally—exceeds the par-
ticular plaintiﬀ’s capacity as a layperson to coherently present
it.” Id. (quoting Pruitt, 503 F.3d at 655). Even where the court
decides to recruit a volunteer, however, it does not have “an
indefinite commitment to search until a volunteer is found.”
Wilborn, 881 F.3d at 1008.
   The insuﬃcient number of volunteer attorneys in some of
our districts limits courts’ ability to locate representation for
indigents. See James v. Eli, 889 F.3d 320, 330–31 (7th Cir. 2018).
This case presents the question of what a court should do in
the event a court determines that the case’s complexity ap-
pears to exceed the plaintiﬀ’s capacity to litigate his claims
and the court exercises discretion to seek a volunteer attorney
but is unable to find one.
   We considered a similar question in Wilborn v. Ealey, 881
F.3d 998 (7th Cir. 2018). In that case, the plaintiﬀ filed multiple
motions to recruit counsel. The district court eventually
granted one such motion and spent several months searching.
No. 15-3077                                                    21

After contacting over four hundred attorneys, the court iden-
tified a volunteer. This success was short-lived, though. The
attorney had a scheduling conflict, which ultimately led the
court to grant his motion to withdraw. Despite this change,
the plaintiﬀ did not file another motion to recruit counsel. The
court oﬀered to postpone the trial, but the plaintiﬀ declined
the court’s oﬀer. As a result, the court allowed the plaintiﬀ to
proceed to trial pro se. Based on those facts, we decided that
the court’s eﬀorts were “more than enough to satisfy any duty
to the indigent plaintiﬀ,” and we held that the court did not
abuse its discretion in allowing the plaintiﬀ to try his case pro
se. Id. at 1008.
    Here too, we conclude that the district court fulfilled its
obligation to Giles by circulating a request for representation
to the court’s list of approximately fifty attorneys on three sep-
arate occasions over the course of one year. Yet it is somewhat
concerning that at some point the court determined further
searching would be futile and, without communicating that
update to Giles, decided it was appropriate to resolve the
pending motion for summary judgment.
    Acknowledging that “[t]here are limits to what a court
must do after deciding to recruit counsel,” id., in cases such as
this—where the complexities of litigating are high, having
counsel is increasingly important, and a district court has con-
cluded that it is unable to locate a volunteer attorney—it
would be advisable for a judge to communicate with the
plaintiﬀ and consider oﬀering a reasonable continuance be-
fore proceeding to rule on a dispositive motion. The addi-
tional time after a court has exhausted its search eﬀorts might
aﬀord a limited opportunity for indigent litigants to seek
22                                                  No. 15-3077

counsel on their own, or at a minimum, conduct some prelim-
inary discovery.
    The district court also denied Giles’s motion to appoint an
expert witness, holding that an expert was not necessary be-
fore summary judgment but stating that Giles could move to
appoint an expert for trial if his case survived summary judg-
ment. A court may, in its discretion, appoint an expert witness
where the expert’s “specialized knowledge will assist the
trier-of-fact to understand the evidence or decide a fact in is-
sue.” Ledford, 105 F.3d at 358–59. The district court determined
Giles’s claims failed as a matter of law to show the defendants
knowingly disregarded a substantial risk of serious harm to
him. This decision did not hinge on specialized knowledge or
fact-finding. Instead, the court recognized Giles had received
consistent treatment from medical professionals and the de-
fendants had relied on the medical judgment of those profes-
sionals. The grant of summary judgment was based on Giles’s
failure to establish the defendants’ suﬃciently culpable state
of mind, not on a technical analysis of the medical treatment
he received or the suﬃciency of that treatment. Thus, the dis-
trict court acted fully within its discretion by denying the mo-
tion to appoint an expert witness at that stage of litigation.
                         III. Conclusion
    Prison is, by its very nature, an unpleasant place to be, and
we have no doubt that Giles’s objectively serious condition
and symptoms contributed to his overall discomfort. The dis-
positive defect of Giles’s case, however, is that the defendants
against whom he has filed this action are non-medical oﬃcials
who were entitled by law to rely on the judgment of the med-
ical professionals under whose care Giles was placed. Section
1983 does not create a system of vicarious liability. The
No. 15-3077                                                 23

defendants cannot be held liable unless they were aware of
facts from which a reasonable inference could be drawn that
Giles was subjected to a substantial risk of serious harm, drew
such an inference, and yet did not intervene. Based on this
record, we hold that Giles has failed to make that showing,
and therefore has failed as a matter of law to establish delib-
erate indiﬀerence. We AFFIRM the judgment of the district
court.